UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7371



MELVIN ARNOLD PROPPS,

                                              Plaintiff - Appellant,

          versus


THE WEST VIRGINIA DEPARTMENT OF CORRECTIONS;
WILLIAM C. DUNCIL, Deputy Commissioner; GEORGE
TRENT, Warden, Mount Olive Correctional Cen-
ter; HAINES, Warden, Huttonsville Correctional
Center; KEITH WEESE, Acting Warden, Huttons-
ville Correctional Center; WILLIAM DAVIS,
Commissioner,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-98-48-2)


Submitted:   November 5, 1998          Decided:     November 23, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Arnold Propps, Appellant Pro Se. Leslie K. Kiser, WEST VIR-
GINIA DEPARTMENT OF CORRECTIONS, Charleston, West Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Melvin Arnold Propps appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.

Propps alleged that he was denied visitation with his wife; he

sought injunctive relief and monetary damages. We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm substantially on the reasoning of the

district court. Propps v. West Virginia Dep’t of Corrections, No.

CA-98-48-2 (N.D.W. Va. Sept. 1, 1998). We find Propps’ claim for

money damages to be without merit because there is no constitution-

al right to visitation. See Kentucky Dep’t of Corrections v. Thomp-

son, 490 U.S. 454, 460-61 (1989). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.



                                                          AFFIRMED




                                2